Case 6:17-cr-00272-SMH-PJH Document 56 Filed 09/10/21 Page 1 of 6 PageID #: 358




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 17-00272

 VERSUS                                           JUDGE S. MAURICE HICKS, JR.

 CRAIG DAVID, JR.                                 MAGISTRATE JUDGE HANNA

                                 MEMORANDUM RULING

        Before the Court is Petitioner Craig David’s (“David”) Motion for Compassionate

 Release. See Record Document 48. David has also filed supplemental briefs with the

 Court. See Record Documents 52, 53, 55. The Government has opposed David’s

 motion. See Record Document 50. For the reasons set forth below, David’s Motion for

 Compassionate Release is hereby DENIED.

                                      BACKGROUND

        On October 25, 2017, David was charged in a seven count Indictment with one

 count of using a facility of interstate commerce to entice a minor to engage in sexual

 activity, multiple counts of receiving child pornography, multiple counts of producing child

 pornography, and one count of possession of child pornography. See Record Document

 12. On January 23, 2018, he entered a plea of guilty to one count of receipt of child

 pornography.    See Record Documents 28, 31, 35.          On June 27, 2018, David was

 sentenced to 168 months imprisonment and supervised release for 20 years. See Record

 Documents 42, 43, 44.

        According to the Presentence Investigation Report, David, a Breaux Bridge police

 officer, committed sexual misconduct with a minor. See Record Document 41 at ¶¶ 17-

 20. David used his cell phone to communicate with and arrange a sexual encounter with
Case 6:17-cr-00272-SMH-PJH Document 56 Filed 09/10/21 Page 2 of 6 PageID #: 359




 one of his co-worker’s sixteen year old daughter. See id. at ¶ 17. Forensic examination

 of David’s cell phone revealed communications between David and the minor wherein

 David requested sexually explicit photographs and videos. See id. at ¶¶ 18-20. David

 also solicited the minor to engage in sex with him. See id.

        David is currently incarcerated at Englewood FCI in Littleton, Colorado.         His

 projected release date is December 29, 2029.

                                   LAW AND ANALYSIS

        David seeks compassionate release due to several health conditions. See Record

 Document 48. He cites diabetes, heart conditions, hypertension, and several other

 medical conditions as the basis for his request for compassionate release. See id. He

 also states that he takes the medication Lisinopril on a daily basis and such medication

 “is proven to increase the chance of becoming ill and or death from Covid-19.” Id. at 1.

        A judgment of conviction, including a sentence of imprisonment, “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.”

 Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

 States Code, Section 3582(c) provides that the Court “may not modify a term of

 imprisonment once it has been imposed,” except in three circumstances:

        (1)    upon a motion by the Bureau of Prisons or the defendant for
               reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);
        (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
               of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
               3582(c)(1)(B); or
        (3)    where the defendant was sentenced based on a retroactively
               lowered sentencing range, 18 U.S.C. § 3582(c)(2).

 In this case, David moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A). Under

 this section, the Court may reduce a sentence “if it finds that extraordinary and compelling



                                        Page 2 of 6
Case 6:17-cr-00272-SMH-PJH Document 56 Filed 09/10/21 Page 3 of 6 PageID #: 360




 reasons warrant such a reduction” and “that such a reduction is consistent with applicable

 policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        Prior to 2018, only the Director of the BOP could file Section 3582(c)(1)(A) motions,

 also known as compassionate release motions. In 2018, Congress passed, and President

 Trump signed the First Step Act, which among other actions, amended the

 compassionate release process. Under the First Step Act, Section 3852(c)(1)(A) now

 allows prisoners to directly petition courts for compassionate release. However, before

 filing compassionate release motions, prisoners must exhaust their administrative

 remedies in one of two ways:

        (1)    prisoners may file a motion with the court after fully exhausting all
               administrative rights to appeal the BOP’s decision not to file a motion
               for compassionate release, or
        (2)    prisoners may file a motion with the court after requesting release
               and there has been “the lapse of 30 days from the receipt of such
               request by the warden of the defendant’s facility, whichever is
               earlier.”

 18 U.S.C. § 3582(c)(1)(A). David has exhausted his administrative remedies and the

 Court will proceed to the merits of his motion.

        Subject to considerations of 18 U.S.C. § 3553(a), Section 3582(c)(1)(A) permits a

 reduction in David’s term of imprisonment if the Court determines that extraordinary and

 compelling reasons warrant a reduction. The reduction must be “consistent with

 applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A). Previously, a district court was confined to the policy statements set forth

 in U.S.S.G. § 1B1.13 to determine whether a compelling reason existed to grant release.

 However, the Court of Appeals for the Fifth Circuit recently vacated this restricted

 examination finding that the policy statements contained under U.S.S.G. § 1B1.13 are



                                        Page 3 of 6
Case 6:17-cr-00272-SMH-PJH Document 56 Filed 09/10/21 Page 4 of 6 PageID #: 361




 only binding on the Court when the motion for compassionate release is brought on the

 prisoner’s behalf by the BOP. See U.S. v. Shkambi, No. 20-40543, 2021 WL 1291609,

 at *3 (5th Cir. 04/07/2021). The Fifth Circuit instructed that a district court considering a

 motion for compassionate release brought by the prisoner himself “is bound only by §

 3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a).” Id. at *4. Shkambi

 did not, however, render § 1B1.13 irrelevant with respect to defendant-filed motions under

 Section 3582(c)(1)(A), as the Fifth Circuit has long recognized that although not

 dispositive, the commentary to § 1B1.13 informs the district court’s analysis as to what

 reasons may be sufficiently extraordinary and compelling to necessitate compassionate

 release. See U.S. v. Robinson, No. 3:18-CR-00228-01, 2021 WL 1723542 (W.D. La.

 04/30/2021), citing U.S. v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021). While not

 binding, § 1B1.13 suggests that the following are deemed extraordinary and compelling

 reasons warranting a sentence reduction: (1) the defendant’s medical conditions; (2) the

 defendant’s age; (3) family circumstances; or (4) other reasons. See U.S.S.G. § 1B1.13,

 cmt. n.1; see also Thompson, 984 F.3d at 433.

        “In general, the defendant has the burden to show circumstances meeting the test

 for compassionate release.” U.S. v. Stowe, No. H-11-803(1), 2019 WL 4673725 at *2

 (S.D. Tex. Sept. 25, 2019); see also U.S. v. Ennis, No. EP-02-CR-1430-PRM-1, 2020 WL

 2513109, at *4 (W.D. Tex. May 14, 2020) (“[T]he defendant has the burden to show

 circumstances meeting the test for compassionate release.”); U.S. v. Wright, No. 16-214-

 04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020) (Petitioner has the “burden of

 showing the necessary circumstances, or a combination of circumstances, that would

 warrant relief under the compassionate release statute.”). In certain instances, the



                                         Page 4 of 6
Case 6:17-cr-00272-SMH-PJH Document 56 Filed 09/10/21 Page 5 of 6 PageID #: 362




 COVID-19 outbreak may affect whether an inmate can show extraordinary and

 compelling reasons warranting compassionate release under Section 3582(c)(1)(A)(i). If

 an inmate has a chronic medical condition that has been identified by the CDC as

 elevating the inmate’s risk of becoming seriously ill from COVID-19, that condition, in light

 of the pandemic, may rise to the level of “extraordinary and compelling reasons” under

 Section 3582(c)(1)(a). In other words, some conditions that would not have constituted

 an “extraordinary and compelling reason” now fall into this category because of the risk

 of COVID-19.

        Here, the Government concedes David has at least one condition, i.e., diabetes,

 recognized by the CDC as a COVID-19 risk factor, thus constituting an “extraordinary and

 compelling reason” under 18 U.S.C. § 3582(c)(1)(A). See Record Document 50 at 9. 1

 Notwithstanding, granting compassionate release in this case would not comport with the




 1 In one of his supplemental filings, David stated that he had “contracted Corona Virus
 and [was] currently in quarantine.” Record Document 53. Courts have generally denied
 COVID-19-based motions for compassionate release filed by inmates who have already
 contracted the virus. See U.S. v. Baker, No. CR 16-179, 2020 WL 4584195, at *4 (E.D.
 La. Aug. 10, 2020), citing U.S. v. Dan, 2020 WL 3453845, at *5 (D. Haw. June 24, 2020)
 (explaining that defendant already tested positive for COVID-19, was deemed recovered,
 and did not claim that he was currently suffering from any symptoms); U.S. v. Mogan,
 2020 WL 2558216, at *4 n.29 (E.D. La. May 20, 2020) (“[G]iven Petitioner’s current
 COVID-19 diagnosis, granting his request would not enable him to obtain the relief he
 sought by filing this motion – avoiding contracting COVID-19.”); U.S. v. Russo, 2020 WL
 1862294, at *8 (S.D.N.Y. Apr. 14, 2020) (denying otherwise meritorious motion for
 compassionate release because defendant tested positive for COVID-19 during the
 pendency of the motion); U.S. v. McCollough, 2020 WL 2812841, at *2 (D. Ariz. May 29,
 2020) (“Since Defendant has contracted COVID-19, the relevant questions concern (1)
 the course of his illness, (2) the state of his health, (3) his prognosis, and (4) the adequacy
 of the care and treatment being provided to him in BOP given his pre-existing conditions.
 ... Defendant had a mild case of the virus and has recovered. There is no evidence that
 the circumstances surrounding Defendant’s health or treatment are extraordinary or
 compelling.”). The Court sees no reason to vary from this general practice in the instant
 matter.
                                          Page 5 of 6
Case 6:17-cr-00272-SMH-PJH Document 56 Filed 09/10/21 Page 6 of 6 PageID #: 363




 factors enumerated in Section 3553(a). See 18 U.S.C. § 3582(c)(1)(A). The nature and

 circumstances of David’s offense and his history and characteristics disfavor release.

 David pled guilty to receipt of child pornography. The underlying offense conduct is

 egregious in nature and involved grooming a child for sexual intercourse. The offense

 occurred while he was a police officer. These factors weigh heavily against release.

 Additionally, an early release at this juncture simply would not reflect the seriousness of

 David’s offense, would not promote respect for the law, would not afford adequate

 deterrence to criminal conduct, and would not protect the public from further crimes of

 this defendant. A reduced sentence would also cause disparity from sentences other

 defendants have received for similar criminal conduct.

                                      CONCLUSION

         Based on the foregoing reasons, David’s Motion for Compassionate Release

 (Record Document 48) be and is hereby DENIED.

         An order consistent with the terms of the instant Memorandum Ruling shall issue

 herewith.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 10th day of September,

 2021.




                                        Page 6 of 6
